PRESENT: Kinser, C.J., Lemons, Goodwyn, Millette, and Mims, JJ.,
         and Carrico and Russell, S.JJ.

PRINCE WILLIAM COUNTY SCHOOL BOARD, ET AL.

v. Record No. 111443                        PER CURIAM
                                        September 14, 2012
MARY E. RAHIM


                FROM THE COURT OF APPEALS OF VIRGINIA

     We awarded an appeal in this case to consider whether the

Court of Appeals of Virginia erred in affirming the holding of

the Virginia Workers' Compensation Commission that the change-

in-condition application of Mary E. Rahim, an injured employee

of the Prince William County School Board, was timely filed.   We

have considered the issue, and for the reasons stated in the

opinion of the Court of Appeals of Virginia, Prince William

Cnty. Sch. Bd. v. Rahim, 58 Va. App. 493, 711 S.E.2d 241 (2011),

we will affirm its judgment.

                                                         Affirmed.